Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 7/7/2022.  These drawings are acceptable.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Stacey Longanecker (Reg 33952) on 8/2/2022.
The application has been amended as follows: 
In claim 1, step b; “the B-mode image” is changed to “a B-mode image with anatomical structures of the at least one B-mode image”.
In claim 8, step b; “the B-mode image” is changed to “a B-mode image with anatomical structures of the at least one B-mode image”.
In claim 13, step d, line 4; there word “substantially” is deleted.
In claim 13, step j, line 1; “the B-mode image” is changed to “a B-mode image with anatomical structures”.
In claim 13, step j, line 3; “a the B-mode image” is changed to “the B-mode image”.
In claim 15, step g, line 1; “the B-mode image” is changed to “a B-mode image with anatomical structures”.
In claim 15, step g, line 3; “a the B-mode image” is changed to “the B-mode image”.
In claim 16, step j, line 1; “the B-mode image” is changed to “a B-mode image with anatomical structures”.
In claim 16, step j, line 3; “a the B-mode image” is changed to “the B-mode image”.
In claim 17, step j, line 1; “the B-mode image” is changed to “a B-mode image with anatomical structures”.
In claim 17, step j, line 3; “a the B-mode image” is changed to “the B-mode image”.
In claim 17, step j, line 5; “pixles” is changed to “pixels”.

REASONS FOR ALLOWANCE
Claims 1-10 and 13-17 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art does not disclose nor reasonably suggest the limitations set forth in the independent claims. Specifically, the prior art does not disclose acquiring B-mode images, selecting a region of interest, transmitting a shear wave, measuring displacements at different depth positions or ranges along a predefined number of staggered tracking lines corresponding to tracking focal points, determining a curve representing displacement as a function of time, determining one or multiple time of arrival candidates of the shear wave as a function of the curve, finding a best fit linear function of the time of arrival and the spatial coordinates using a RANSAC, determining an inverse of the velocity of the shear wave, determining elasticity parameters and statistical reliability values of the elasticity parameters, and displaying a combined image of the B-mode image and a reliability image of the of the elasticity parameters as described in the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John Li whose telephone number is (313)446-4916. The examiner can normally be reached Monday to Thursday; 7:00 AM to 5:00 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 571-272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.D.L./
Examiner, Art Unit 3793                                                                                                                                                                                             
/AMELIE R DAVIS/Primary Examiner, Art Unit 3793